 In the Matter of SAN ANTONIO MACHINE & SUPPLY COMPANY,EMPLOYERandDISTRICT LODGE No. 177, INTERNATIONAL ASSOCIATIONOFMACHINISTS, PETITIONERCase No. 39-RC-77.-Decided July 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeJames P. Wolf, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.San Antonio Machine & Supply Company, a Texas corporation,is a distributor of industrial and water-works supplies, heavy hard-ware, contractors' equipment, and other kinds of merchandise. Itshome office and principal plant is in San Antonio, Texas. It hasbranches in Corpus Christi, Waco, and Harlingen, Texas, and ware-houses in Borger and Crystal City, Texas. In addition, it conducts,on a small scale, foundry and machine shop operations in its SanAntonio plant.During 1948, the Employer's purchase of supplies and equipmentamounted to approximately $8,000,000, of which about 90 percent wasreceived from points outside the State of Texas.Approximately 95percent of such merchandise and supplies was obtained for purposesof resale.During the same period, the Employer's gross sales totaledapproximately $11,000,000; of these, sales having a value of about$250,000 were made to customers in Mexico and a balance was madeto customers within the State of Texas.Many of the Employer'sTexas customers are engaged in interstate commerce.Contrary tothe contention of the Employer, we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'Accord-IMatter of DeMay's, Inc.,81 N. L.R. B. 1374;Matter of BinnsPassaicIron & BrassFoundry,77 N. L. R. B. 380.85 N. L. R. B., No. 24.143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, the Employer's motion to dismiss the petition on the groundthat the Board does not have jurisdiction in this case-is hereby denied.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks certification as the bargaining representativeof a unit of production and maintenance employees in the machineshop, brass shop, pipe shop, pump shop, babbitt shop, and garage at theEmployer's San Antonio plant, excluding outside erection employees.The Employer generally agrees that the proposed unit is appropriate,but contends that the employees engaged in outside erection workshould also be included in the unit.There are approximately 31 employees in the proposed unit, whowork in the Employer's shops, and 10 outside erectors, who the Em-ployer contends also should be included in the unit.The inside em-ployees perform the usual functions and tasks of machine shop em-ployees, which includes assembling and repairing water pumps andfabricating parts for such pumps.The outside erectors primarilyinstall water pumps in locations designated by the purchasers of suchequipment.Seven of the 10 employees designated as outside erectorsmaintain their homes at Crystal City, Texas, which is approximately100 miles from San Antonio.Two of the employees, designated asoutside erectors, maintain their residence in San Antonio, but performmost of their work in the area surrounding El Campo, Texas, which isabout 175 miles from San Antonio, or in Bexer County in which countySan Antonio is located.When there are no installations to be made oradverse weather conditions prevent the erectors from working in thefield, the crews are recalled to San Antonio and work in the shop. Itis estimated that they spend approximately 20 percent of their time inthe shop.The Petitioner contends that because the outside erectors spend somuch time away from the plant, their interests in the terms and condi-tions of their employment differ from those of the inside employees.The record shows that the outside erectors are hired generally by thechief engineer, whereas the inside employees are hired by the plantsuperintendent.The outside erectors, when working in the field, areunder separate supervision.However, when they work in the shop,they are subject to the same direction as the inside employees.Fur-thermore, the outside erectors exercise the same skills as do the shop SAN ANTONIO MACHINE & SUPPLY COMPANY145employees and are paid on the same basis.We have occasionallyfound that employees who work away from the plant do not have acommunity of interest with employees who work in the plant and, insuch instances, we have excluded the former from bargaining units ofinside employees.2However, in these cases we did not rely solelyupon the geographical separation of the outside employees from theinside employees.The difference in situs of employment of twogroups of employees does not necessarily determine that they do nothave a community of interest in their employment 3Where condi-tions of employment among plant employees and outside workers aresimilar and both groups have substantially the same relationship tomanagement, we generally find that the two groups together may con-stitute a single appropriate unit.'Upon the entire record in the pres-ent case, including the fact that the outside erectors spend about 20percent of their time working in the shops, we believe that there issufficient community of interest among the inside machinists and theoutside erectors to warrant finding that both groups together consti-tute a single appropriate unit.We find that the following employees of the Employer at its SanAntonio plant constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9 (b) of the Act: allproduction and maintenance employees in the Employer's machineshop, pipe shop, pump shop, brass shop, babbitt shop, and garage,including employees engaged in erecting, installing, dismantling,maintaining and repairing machinery in these shops, the foreman ofthe babbitt shop 5 and also including outside erection employees, butexcluding office, clerical, technical, sales and service employees, guards,and supervisors 6 as defined in the Act.2Matter of Dixie Spindle and Flyer Company, Inc.,84 N. L. R. B. 109 ;Matter ofForemost Dairies, Inc.,80 N. L. R. B. 764;Matter of Willamette National Lumber Company,74 N. L. R. B. 569;Matter of Continental Motors Corporation,73 N. L. R. B. 885.aMatter of Textile Machine Works, Inc.,72 N. L. R. B. 56, 59.4Matter of Hunt Tool Company,82 N. L. R. B. 399;Matter of Westinghouse ElectricCorporation,81 N. L. R. B. 619;Matter of Shell Oil Company, Incorporated,79 N. L. R. B.618 ;Matter of Textile MachineWorks,Inc., 72N. L. R. B. 56.6The Petitioner contends that the foreman of the babbitt shop is a supervisor.However,the record reveals that no employees work under his direction.Accordingly, we find thatthe foreman of the babbitt shop is not a supervisor within the meaning of Section 2 (11)of the Act.GThe Petitioner contends that working foremen are supervisors and requests theirexclusion from the unit, whereas the Employer urges. that they are not supervisors andrequests their inclusion.with the exception of the foreman of the babbitt shop, therecord is inadequate to determine the supervisory status of the working foremen.Forthis reason, we shall make no determination at this time with respect to theexclusion orinclusionof these employees from the unit. If they possess supervisory powers withinthe meaning of Section 2 (7.1) of the Act, they are to be excluded from the unit; otherwisethey are to he included.Cf.Matter of Chrysler Corporation,80 N. L. R. B. 334. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by,secret ballot shall be conducted as early as possible, but not later than30 days from 'the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employees-vho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented for purposes of collectivebargaining by District Lodge No., 177, International Association ofMachinists.7If. the Petitionerdoesnot wish to participatein an electionfor the unitherein foundappropriate, it may withdrawits petition filed in this proceeding upon noticeto that effectgiven to theRegionalDirectorin writingwithin 10 days from thedate of the Directionof Election herein.